Citation Nr: 0805313	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

A motion to advance this case on the Board's docket was 
received by the Board on November 15, 2007.  This motion was 
granted by the Board on February 6, 2008 due to the veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

In a statement, dated in April 2006, the veteran expressed 
his desire for a videoconference hearing before a Veterans 
Law Judge.  The veteran was notified of such a hearing 
scheduled for October 26, 2007 via a notice letter dated 
September 5, 2007, but the veteran failed to report.

Further, in a June 2005 statement, submitted by the veteran's 
representative, it was stated that the veteran wanted to file 
a claim of entitlement to service connection for tinnitus.  
As this issue has not been developed for appellate 
consideration, the Board refers this issue back to the RO for 
appropriate action.


FINDING OF FACT

Bilateral sensorineural hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
the probative, competent evidence of record to be causally 
related to the veteran's active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed (as an organic disease of the nervous system) to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
an August 2005 letter from the AOJ to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  Moreover, while notice was not provided in the 
above notice letter that a disability rating and effective 
date would be assigned in the event of award of the benefit 
sought, this omission is not prejudicial to the veteran.  
Indeed, because the veteran's claim of service connection is 
denied in the instant decision, VA's failure to provide 
notice as to the assignment of a disability rating and/or 
effective date has no adverse impact on the veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic diseases of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The veteran claims that 
he was exposed to acoustic trauma due to weapons training and 
field maneuvers, involving rifles and machine guns.  He also 
claims noise exposure from the firing of heavy artillery, to 
include Howitzers.  See VA Form 21-526, received in June 
2005.  He also claimed exposure to acoustic trauma from 
helicopters.  See Notice of Disagreement, received in March 
2006.  

Board initially notes that the record contains a report of a 
VA examination conducted in October 2005 that revealed 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Therefore, the Board finds that the first element 
of a service connection claim, that of a current disability, 
has been met.

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's Report of 
Separation reflects that the veteran's military occupational 
specialty was that of a small arms technician.  Therefore, 
the Board finds that it would be consistent with the 
circumstances of the veteran's service to be exposed to 
acoustic trauma while in this occupation.  As such, the Board 
concedes that the veteran was exposed to noise trauma in 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability is etiologically related to noise exposure in 
service.  In October 2005, a VA examiner, after an 
audiometric evaluation and a review of the veteran's claims 
file, opined that the veteran's bilateral hearing loss "is 
less likely than not" related to the veteran's military 
service.  The examiner stated that the pure tone results 
revealed a mild sloping to severe sensorineural hearing loss 
bilaterally.  It was also noted that the veteran's word 
recognition ability was found to be excellent bilaterally.  
In support of the above opinion the examiner noted that the 
veteran did not feel the need for an amplification device 
until recently, which is more than 50 years after being 
discharged from military service.  The VA examiner also noted 
that the documented progression of the veteran's hearing loss 
suggests that his hearing loss is of a more recent onset.  
The Board further notes the examiner recorded and considered 
the veteran's history of post-service recreational noise 
exposure in formulating the above opinion.  

The Board notes the record contains a private audiological 
evaluation, dated in December 2004, from Arizona Hearing 
Centers.  The Board observes that pure tone thresholds were 
recorded in an audiogram that was not interpreted.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (noting that the Board 
may not interpret graphical representations of audiometric 
data).  However, the private record noted that the veteran 
had bilateral mild sensorineural hearing loss with normal 
middle ear function.  The private examiner recommended 
binaural amplification.  Nonetheless, the Board notes that 
this private medical record did not relate any decrease in 
the veteran's hearing to acoustic trauma sustained during his 
military service.  

The Board finds the October 2005 VA examiner's opinion to 
carry great probative value as the VA examiner reviewed the 
veteran's claims folder and performed an objective 
examination of the veteran.  Additionally, Board affords the 
October 2005 VA examination report a high probative value 
because the examiner provided a supporting rationale, as 
discussed above.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  Moreover, there is no competent clinical evidence 
of record, VA or private, linking the veteran's current 
bilateral hearing loss disability to service.  Thus, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for a bilateral hearing loss 
disability on a direct nonpresumptive basis.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was many years after 
service, to include on VA examination in October 2005.  As 
such, the Board finds that presumptive service connection is 
not warranted under the provisions of 38 U.S.C.A. §§ 1101 and 
1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent (as he has not been shown to possess the 
requisite education or training) to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, any 
statements concerning the etiology of his bilateral hearing 
loss lack probative value.  Although the Board concludes that 
the evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that current bilateral hearing 
loss disability is related to such incident(s) in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss disability and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


